Quinn, Chief Judge
(concurring in the result):
Personally, I am inclined to hold that the board of review actually exercised its fact-finding power in  holding that there is a “lack of evidence to support the requisite intent.” However, since the language of the board of review’s opinion seems to throw some doubt on the basis of its action, I am willing to return the case to it for clarification. United States v Moreno, 5 USCMA 500, 18 CMR 124. I am also willing to allow the board of review to reconsider the entire case, if its initial decision was predicated solely upon matters of law. In so doing, I express no opinion whatever on whether some or “most reasonable men would” find from the evidence that the accused intended to remain away permanently.